Citation Nr: 0843516	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, coronary artery disease and occlusive peripheral 
disease, including as secondary to the veteran's service 
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from June 1964 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

This appeal was previously before the Board in March 2006, 
when it was remanded for additional development.  The 
requested development has been completed and the case had 
been returned to the Board for further review.  

The Board notes that the veteran's claim included service 
connection for hypertensive vascular disease in the February 
2003 rating decision on appeal.  This issue was also included 
in the March 2003 notice of disagreement, the April 2003 
statement of the case, and the substantive appeal.  There is 
no indication that the veteran has ever withdrawn this 
portion of his appeal, and it remains before the Board. 

In April 2008, an additional medical opinion was submitted by 
the veteran's representative in support of this appeal.  A 
waiver of review of this opinion by the RO has also been 
submitted. 


FINDINGS OF FACT

1.  Medical records establish current diagnoses of 
hypertensive vascular disease, coronary artery disease and 
occlusive peripheral disease.  

2.  Entitlement to service connection for PTSD has been 
established. 

3.  The evidence is in relative equipoise as to whether or 
not the veteran's service connected PTSD either caused or 
aggravated his hypertensive vascular disease, coronary artery 
disease and occlusive peripheral disease.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
hypertensive vascular disease, coronary artery disease and 
occlusive peripheral disease were either incurred or 
aggravated due to the veteran's service connected PTSD.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

The veteran contends that his coronary artery disease, 
hypertensive vascular disease, and occlusive peripheral 
disease were all either incurred or aggravated by his service 
connected PTSD.  He argues that his hypertension and other 
manifestations of his heart disease are all related and that 
they are all affected by the PTSD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence, which includes the report of a January 2003 VA 
examination, clearly demonstrates that the veteran has well 
established diagnoses of hypertensive vascular disease, 
arteriosclerotic cardiovascular disease, and occlusive 
peripheral vascular disease.  These diagnoses are also found 
in the veteran's private medical records.  

Furthermore, the record shows that entitlement to service 
connection for PTSD has been established.  A 70 percent 
evaluation is in effect for this disability.  

Therefore, the only remaining question is whether or not 
there is a causal relationship between the veteran's service 
connected PTSD and his various cardiovascular disabilities.  
Several medical opinions that address the possibility of this 
relationship are contained in the record.  

The record contains two opinions which do not support a 
relationship between the veteran's PTSD and his 
cardiovascular disabilities.  

The first opinion was expressed by the January 2003 VA 
examiner, who stated that it would require unwarranted 
speculation to assign a cause and effect relationship between 
the veteran's PTSD and his heart disease, and his occlusive 
peripheral vascular disease.  The veteran was noted to have a 
long history of tobacco abuse, which was considered the most 
likely etiology, although the veteran had stopped smoking two 
years previously.  

A second VA opinion was obtained in conjunction with a June 
2006 examination.  The claims folder was reviewed by the 
examiner.  The examiner opined that there was not enough 
medical research evidence or literature to fully support the 
opinions of the veteran's private physicians that coronary 
artery disease was related to PTSD.  The examiner stated that 
there was no current evidence obtained from research data 
bases to support a relationship between PTSD and coronary 
artery disease.  In an addendum, the examiner stated that as 
important as the marginal association of stress to coronary 
artery disease were the veteran's very clear cut risk 
factors, which included a very significant history of 
smoking, positive family history, hypertension, and 
hyperlipidemia.  The examiner believed it to be far more 
likely that these factors were responsible for the 
development of coronary artery disease than PTSD.  

In contrast, there are opinions from three private doctors 
who believe that there is a positive relationship between the 
veteran's service connected PTSD and his cardiovascular 
disabilities.  

In a February 2003 letter, Dr. F.D.M. noted that the veteran 
has hypertensive vascular disease along with arteriosclerotic 
occlusive disease, as well as PTSD.  He stated that it was a 
known medical fact that coronary artery disease is directly 
related to stress and/or PTSD by causing arterial spasms.  It 
was also a known medical fact that anxiety and stress had a 
direct correlation with hypertension as well.  

A second letter was received in April 2003 from Dr. F.D.M. in 
further support of his February 2003 letter.  He said that it 
was common medical knowledge that hypertension was affected 
by stress, and it was also common medical knowledge that 
hypertension had a direct relationship to coronary artery 
disease.  Therefore, his rationale for finding that the 
veteran's coronary artery disease, hypertension, and PTSD 
were all related would be common medical knowledge. 

A June 2003 letter from Dr. D.M.C. stated that the veteran 
has advanced coronary artery disease with a paucity of risk 
factors.  The main risk factor appeared to be hypertension.  
The hypertension was likely related to his increased 
emotional stress, and the doctor suspected that the veteran's 
PTSD, hypertension, and his coronary artery disease were all 
related.  

The most recent private medical opinion was received in April 
2008 from Dr. A.M.G.  The doctor reviewed the veteran's claim 
folder and pertinent medical records.  She noted that the 
veteran reported 30 years of PTSD symptoms prior to the 
establishment of service connection.  She also discussed at 
length the medical evidence, and noted that the risk factors 
for coronary artery disease in this case include 
hypertension, hyperlipidemia, and tobacco use.  However, she 
noted that mental stress had also been shown to cause 
endothelial dysfunction and subsequent atherosclerotic 
progression.  The doctor noted that while she agreed with the 
VA doctor that tobacco abuse had been a contributory factor 
in the development of the veteran's heart disease, she also 
agreed with the veteran's private doctors who found that the 
veteran's stress either contributed to the development of or 
exacerbated his hypertension, and that the mental stress may 
have played a role in the development of the cardiovascular 
disease and occlusive peripheral artery disease.  Therefore, 
she found it was as least as likely as not that the stress 
situation associated with the veteran's service connected 
PTSD had both a direct effect as well as an indirect effect 
via hypertension on the development of his cardiovascular and 
peripheral artery disease.  The doctor cited six medical 
studies in support of her findings.  

The Board finds that the evidence is in relative equipoise, 
and that entitlement to service connection for hypertensive 
vascular disease, coronary artery disease, and occlusive 
peripheral disease is warranted.  

The January 2003 VA examination and the opinions from the two 
private doctors are of basically the same evidentiary value.  
Although the January 2003 VA examiner reviewed the veteran's 
claims folder before rendering his opinion, the other two 
doctors were familiar with the veteran's history as they had 
been treating him for years.  Very little rationale was 
offered by either the January 2003 VA examiner or the two 
private doctors in support of their opinions.  

The June 2006 VA examiner also reviewed the record before 
reaching his opinion, and makes reference to literature on 
the subject.  He notes that this literature does not "fully" 
support the possibility of a relationship between PTSD and 
the veteran's cardiovascular disabilities, suggesting that 
there may be some relationship, although he then concludes by 
saying that there was no evidence in the research to support 
such a relationship.  The addendum then refers to "marginal" 
association between stress and coronary artery disease, which 
again suggests that such a relationship is possible.  In 
contrast, the April 2008 opinion included both a review of 
the claims folder and cites to six different studies that 
support a relationship between stress and either hypertension 
or heart disease.  This examiner concluded that it was as 
likely as not that there was a relationship between the 
veteran's PTSD and each of his claimed cardiovascular 
conditions.  Therefore, as this opinion places the evidence 
in relative equipoise, entitlement to service connection for 
hypertensive vascular disease, coronary artery disease and 
occlusive peripheral disease is established. 





ORDER

Entitlement to service connection for hypertensive vascular 
disease, coronary artery disease and occlusive peripheral 
disease, including as secondary to the veteran's service 
connected PTSD is granted, subject to the laws and 
regulations that govern the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


